Dykman, J.
This is an appeal from an order allowing the plaintiff to tax costs in this action against the executors. The action was upon a promissory note, and the defense was that the name of James Corwin, which appeared upon the note, was a forgery. Corwin is dead, and his executors were made defendants in the action with Wheeler, the other maker, who is alive. The claim was presented to the counsel for the executors, and rejected, arid sufficient was stated by him at the time to constitute a refusal to refer. It is unnecessary to determine whether the claim was unreasonably resisted, as the refusal to refer was sufficient to justify the imposition of costs. The order should therefore be affirmed, with $10 costs and disbursements.